Lazard Retirement Series Prospectus May 1, 2017 Equity Lazard Retirement US Strategic Equity PortfolioLazard Retirement US Small-Mid Cap Equity PortfolioLazard Retirement International Equity Portfolio Emerging Markets Lazard Retirement Emerging Markets Equity Portfolio Asset Allocation Lazard Retirement Global Dynamic Multi-Asset Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Retirement Series Table of Contents 2 Summary Section Carefully review this important section for 2 Lazard Retirement US Strategic Equity Portfolio information on the Portfolios investment 6 Lazard Retirement US Small-Mid Cap Equity Portfolio objectives, fees and past performance and a 10 Lazard Retirement International Equity Portfolio summary of the Portfolios principal investment 14 Lazard Retirement Emerging Markets Equity Portfolio strategies and risks. 18 Lazard Retirement Global Dynamic Multi-Asset Portfolio 24 Additional Information about the Portfolios 25 Investment Strategies and Investment Risks Review this section for additional informationon the Portfolios investment strategies and risks. 35 Fund Management Review this section for details on the people 35 Investment Manager and organizations who oversee the Portfolios. 35 Portfolio Management 36 Biographical Information of Principal Portfolio Managers 37 Administrator 37 Distributor 37 Custodian 38 Account Policies Review this section for details on how shares 38 Buying Shares are valued, how to purchase and sell shares 38 Market Timing/Excessive Trading and payments of dividends and distributions. 39 Calculation of Net Asset Value 40 Distribution and Servicing Arrangements 40 Selling Shares 40 Dividends, Distributions and Taxes 41 Financial Highlights Review this section for recent financial information. 46 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Retirement Series Summary Section Lazard Retirement US Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of Lazard Retirement Series, Inc. (the Fund), but does not reflect the fees or charges imposed by the separate accounts of certain insurance companies (the Participating Insurance Companies) under variable annuity contracts (VA contracts) or variable life insurance policies (VLI policies and, together with VA contracts, the Policies and each, a Policy). If such fees and charges were reflected, the figures in the table would be higher. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .70% .70% Distribution and Service (12b-1) Fees .25% None Other Expenses 1.53% 1.53% * Total Annual Portfolio Operating Expenses 2.48% 2.23% Fee Waiver and Expense Reimbursement** 1.48% 1.48% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.00% .75% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Service Shares from the last fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio until May 1, 2018, to the extent Total Annual Portfolio Operating Expenses exceed 1.00% and .75% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement in year one only. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Service Shares $ 102 $ 631 $ 1,187 $ 2,704 Investor Shares $ 77 $ 555 $ 1,059 $ 2,449 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most 2 Prospectus recent fiscal year, the Portfolios portfolio turnover rate was 58% of the average value of its portfolio. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of US companies that the Investment Manager believes have strong and/or improving financial productivity and are undervalued based on their earnings, cash flow or asset values. Although the Portfolio generally focuses on large cap companies, the market capitalizations of issuers in which the Portfolio invests may vary with market conditions and the Portfolio also may invest in mid cap and small cap companies. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of US companies. The Portfolio may invest up to 20% of its assets in securities of non-US companies. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Large Cap Companies Risk. Investments in large cap companies may underperform other segments of the market when such other segments are in favor or because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Securities Selection Risk. Securities and other investments selected by the Investment Manager for the Portfolio may not perform to expectations. This could result in the Portfolios underperformance compared to other funds with similar investment objectives or strategies. Prospectus 3 Performance Bar Chart and TableYear-by-Year Total Returns for Service Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement US Strategic Equity Portfolio by showing the Portfolios year-by-year performance and its average annual performance compared to that of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year over the past 10 calendar years. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Best Quarter:6/30/09 16.35%Worst Quarter:12/31/08 -23.02% Average Annual Total Returns (for the periods ended December 31, 2016) InceptionDate 1 Year 5 Years 10 Years Life ofPortfolio Service Shares 3/18/98 9.42% 11.62% 4.95% 5.07% S&P 500 Index(reflects no deduction for fees, expenses or taxes) 11.96% 14.66% 6.95% 5.89% 4 Prospectus Management Investment Manager Lazard Asset Management LLC Portfolio Managers/Analysts Christopher H. Blake, portfolio manager/analyst on various of the Investment Managers US Equity teams, has been with the Portfolio since May 2007. Martin Flood, portfolio manager/analyst on various of the Investment Managers US Equity teams and the Global Equity Select and Fundamental Long/Short teams, has been with the Portfolio since May 2011. Andrew D. Lacey, portfolio manager/analyst on various of the Investment Managers US Equity and Global Equity teams, has been with the Portfolio since May 2003. Ronald Temple, portfolio manager/analyst on various of the Investment Managers US Equity and Global Equity teams, has been with the Portfolio since February 2009. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page 24. Prospectus 5 Lazard Retirement Series Summary Section Lazard Retirement US Small-Mid Cap Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, but does not reflect the fees or charges imposed by the separate accounts of the Participating Insurance Companies under the Policies. If such fees and charges were reflected, the figures in the table would be higher. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses .32% .32% * Total Annual Portfolio Operating Expenses 1.32% 1.07% Fee Waiver and Expense Reimbursement** .07% .07% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.25% 1.00% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Service Shares from the last fiscal year. ** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio until May 1, 2018, to the extent Total Annual Portfolio Operating Expenses exceed 1.25% and 1.00% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund, upon approval by the Board, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement in year one only. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Service Shares $ 127 $ 411 $ 717 $ 1,584 Investor Shares $ 102 $ 333 $ 583 $ 1,299 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 94% of the average value of its portfolio. 6 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of small to mid cap US companies. The Investment Manager considers small-mid cap companies to be those companies that, at the time of initial purchase by the Portfolio, have market capitalizations within the range of companies included in the Russell 2500® Index (ranging from approximately $16.5million to $18.6billion as of March 30, 2017). Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of small-mid cap US companies. The Investment Manager focuses on relative value in seeking to construct a diversified portfolio of investments for the Portfolio that maintains sector and industry balance, using investment opportunities identified through bottom-up fundamental research conducted by the Investment Managers small cap, mid cap and global research analysts. The Portfolio may invest up to 20% of its assets in the securities of larger or smaller US or non-US companies. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Securities Selection Risk. Securities and other investments selected by the Investment Manager for the Portfolio may not perform to expectations. This could result in the Portfolios underperformance compared to other funds with similar investment objectives or strategies. Prospectus 7 Performance Bar Chart and TableYear-by-Year Total Returns for Service Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement US Small-Mid Cap Equity Portfolio by showing the Portfolios year-by-year performance and its average annual performance compared to that of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year over the past 10 calendar years. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Best Quarter:6/30/09 29.26%Worst Quarter:12/31/08 -29.16% Average Annual Total Returns (for the periods ended December 31, 2016) The Russell 2000/2500 Linked Index shown in the table is an unmanaged index created by the Investment Manager, which links the performance of the Russell 2000® Index for all periods through May 31, 2009 (when the Portfolios investment focus was changed from small cap companies to small-mid cap companies) and the Russell 2500 Index for all periods thereafter. InceptionDate 1 Year 5 Years 10 Years Life ofPortfolio Service Shares 11/4/97 15.78% 13.35% 6.60% 7.88% Russell 2500 Index(reflects no deduction for fees, expenses or taxes) 17.59% 14.54% 7.69% 8.66% Russell 2000/2500 Linked Index(reflects no deduction for fees, expenses or taxes) 17.59% 14.54% 7.43% 7.62% 8 Prospectus Management Investment Manager Lazard Asset Management LLC Portfolio Managers/Analysts Daniel Breslin, portfolio manager/analyst on the Investment Managers US Small-Mid Cap Equity team, has been with the Portfolio since May 2007. Michael DeBernardis, portfolio manager/analyst on the Investment Managers US Small-Mid Cap Equity and Global Small Cap Equity teams, has been with the Portfolio since October 2010. Martin Flood, portfolio manager/analyst on various of the Investment Managers US Equity teams and the Global Equity Select and Fundamental Long/Short teams, has been with the Portfolio since 2014. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page24. Prospectus 9 Lazard Retirement Series Summary Section Lazard Retirement International Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, but does not reflect the fees or charges imposed by the separate accounts of the Participating Insurance Companies under the Policies. If such fees and charges were reflected, the figures in the table would be higher. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .75% .75% Distribution and Service (12b-1) Fees .25% None Other Expenses .09% .09% * Acquired Fund Fees and Expenses (Underlying Funds) .01% .01% Total Annual Portfolio Operating Expenses** 1.10% .85% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Service Shares from the last fiscal year. ** Excluding Acquired Fund Fees and Expenses, the Total Annual Portfolio Operating Expenses are 1.09% for Service Shares and .84% for Investor Shares. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Service Shares $ 112 $ 350 $ 606 $ 1,340 Investor Shares $ 87 $ 271 $ 471 $ 1,049 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 28% of the average value of its portfolio. 10 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of relatively large non-US companies with market capitalizations in the range of companies included in the MSCI® Europe, Australasia and Far East (EAFE®) Index (ranging from approximately $2.0billion to $243.8billion as of March 30, 2017) that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. In choosing stocks for the Portfolio, the Investment Manager looks for established companies in economically developed countries and may invest up to 15% of the Portfolios assets in securities of companies whose principal business activities are located in emerging market countries. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Emerging Market Risk. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates. The securities markets of emerging market countries have historically been extremely volatile. These market conditions may continue or worsen. Significant devaluation of emerging market currencies against the US dollar may occur subsequent to acquisition of investments denominated in emerging market currencies. Foreign Currency Risk. Investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. The Portfolios investments could be adversely affected by delays in, or a refusal to grant, repatriation of funds or conversion of emerging market currencies. The Investment Manager does not intend to actively hedge the Portfolios foreign currency exposure. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Large Cap Companies Risk. Investments in large cap companies may underperform other segments of the market when such other segments are in favor or because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these Prospectus 11 securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Securities Selection Risk. Securities and other investments selected by the Investment Manager for the Portfolio may not perform to expectations. This could result in the Portfolios underperformance compared to other funds with similar investment objectives or strategies. Performance Bar Chart and TableYear-by-Year Total Returns for Service Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement International Equity Portfolio by showing the Portfolios year-by-year performance and its average annual performance compared to that of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year over the past 10 calendar years. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Updated performance information is available at www.LazardNet.com or by calling (800)823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Best Quarter:6/30/09 19.00%Worst Quarter:9/30/11 -17.92% Average Annual Total Returns (for the periods ended December 31, 2016) InceptionDate 1 Year 5 Years 10 Years Life ofPortfolio Service Shares 9/1/98 -4.29% 6.41% 1.36% 3.61% MSCI EAFE Index(reflects no deduction for fees, expenses or taxes) 1.00% 6.53% 0.75% 4.31% 12 Prospectus Management Investment Manager Lazard Asset Management LLC Portfolio Managers/Analysts Michael G. Fry, portfolio manager/analyst on various of the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since November 2005. Michael A. Bennett, portfolio manager/analyst on various of the Investment Managers International Equity teams, has been with the Portfolio since May 2003. Kevin J. Matthews, portfolio manager/analyst on various of the Investment Managers International Equity teams, has been with the Portfolio since May 2013. Michael Powers, portfolio manager/analyst on various of the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since May 2003. John R. Reinsberg, portfolio manager/analyst on the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since September 1998. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page 24. Prospectus 13 Lazard Retirement Series Summary Section This Portfolio is closed to investment by new insurance companies. See page 38 for more information. Lazard Retirement Emerging Markets Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, but does not reflect the fees or charges imposed by the separate accounts of the Participating Insurance Companies under the Policies. If such fees and charges were reflected, the figures in the table would be higher. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees .25% None Other Expenses .13% .14% Total Annual Portfolio Operating Expenses 1.38% 1.14% Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Service Shares $ 139 $ 436 $ 754 $ 1,657 Investor Shares $ 114 $ 360 $ 626 $ 1,384 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 12% of the average value of its portfolio. 14 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of non-US companies whose principal activities are located in emerging market countries and that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. Emerging market countries include all countries represented by the MSCI Emerging Markets® Index, which currently includes: Brazil, Chile, China, Colombia, Czech Republic, Egypt, Greece, Hungary, India, Indonesia, Korea, Malaysia, Mexico, Peru, Philippines, Poland, Qatar, Russia, South Africa, Taiwan, Thailand, Turkey and United Arab Emirates. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of companies whose principal business activities are located in emerging market countries. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Emerging Market Risk. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates. The securities markets of emerging market countries have historically been extremely volatile. These market conditions may continue or worsen. Significant devaluation of emerging market currencies against the US dollar may occur subsequent to acquisition of investments denominated in emerging market currencies. Foreign Currency Risk. Investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. The Portfolios investments could be adversely affected by delays in, or a refusal to grant, repatriation of funds or conversion of emerging market currencies. The Investment Manager does not intend to actively hedge the Portfolios foreign currency exposure. Large Cap Companies Risk. Investments in large cap companies may underperform other segments of the market when such other segments are in favor or because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Prospectus 15 Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Securities Selection Risk. Securities and other investments selected by the Investment Manager for the Portfolio may not perform to expectations. This could result in the Portfolios underperformance compared to other funds with similar investment objectives or strategies. Performance Bar Chart and TableYear-by-Year Total Returns for Service Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement Emerging Markets Equity Portfolio by showing the Portfolios year-by-year performance and its average annual performance compared to that of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year over the past 10 calendar years. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. Best Quarter:6/30/09 34.36%Worst Quarter:12/31/08 -31.03% Average Annual Total Returns (for the periods ended December 31, 2016) InceptionDate 1 Year 5 Years 10 Years Life ofPortfolio Service Shares 11/4/97 20.78% 2.11% 2.63% 6.86% Investor Shares 5/1/06 21.12% 2.35% 2.88% 3.68% MSCI Emerging Markets Index(reflects no deduction for fees, expenses or taxes) 11.19% 1.28% 1.84% 6.03%(Service)2.47%(Investor) 16 Prospectus Management Investment Manager Lazard Asset Management LLC Portfolio Managers/Analysts James M. Donald, portfolio manager/analyst on the Investment Managers Emerging Markets Equity team, has been with the Portfolio since November 2001. Rohit Chopra, portfolio manager/analyst on the Investment Managers Emerging Markets Equity team, has been with the Portfolio since May 2007. Monika Shrestha, portfolio manager/analyst on the Investment Managers Emerging Markets Equity team, has been with the Portfolio since December 2014. John R. Reinsberg, portfolio manager/analyst on the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since November 1997. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page24. Prospectus 17 Lazard Retirement Series Summary Section Lazard Retirement Global Dynamic Multi-Asset Portfolio Investment Objective The Portfolio seeks total return. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, but does not reflect the fees or charges imposed by the separate accounts of the Participating Insurance Companies under the Policies. If such fees and charges were reflected, the figures in the table would be higher. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .80% .80% Distribution and Service (12b-1) Fees .25% None Other Expenses .20% .20% * Total Annual Portfolio Operating Expenses 1.25% 1.00% Fee Waiver and Expense Reimbursement** .20% .10% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.05% .90% * Other Expenses are based on estimated amounts for the current fiscal year, using Other Expenses for Service Shares from the last fiscal year. ** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio until May 1, 2018, to the extent Total Annual Portfolio Operating Expenses exceed 1.05% and .90% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund, upon approval by the Board, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement in year one only. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5 Years 10 Years Service Shares $ 107 $ 377 $ 667 $ 1,494 Investor Shares $ 92 $ 308 $ 543 $ 1,216 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 105% of the average value of its portfolio. 18 Prospectus Principal Investment Strategies The Investment Manager allocates the Portfolios assets among various US and non-US equity and fixed-income strategies managed by the Investment Manager in proportions consistent with the Investment Managers evaluation of various economic and other factors designed to estimate probabilities, including volatility. The Investment Manager makes allocation decisions among the strategies based on quantitative and qualitative analysis using a number of different tools, including proprietary software models and input from the Investment Managers research analysts. At any given time the Portfolios assets may not be allocated to all strategies. A principal component of the Investment Managers investment process for the Portfolio is volatility management. The Investment Manager generally will seek to achieve, over a full market cycle, a level of volatility in the Portfolios performance of approximately 10%. Volatility, a risk measurement, measures the magnitude of up and down fluctuations in the value of a financial instrument or index over time. As a consequence of allocating its assets among various of the Investment Managers investment strategies, the Portfolio may:  invest in US and non-US equity and debt securities (including those of companies with business activities located in emerging market countries and securities issued by governments of such countries), depositary receipts and shares, currencies and related instruments, and structured notes  invest in exchange-traded open-end management investment companies (ETFs) and similar products, which generally pursue a passive index-based strategy  invest in securities of companies of any size or market capitalization  invest in debt securities of any maturity or duration  invest in securities of any particular quality or investment grade and, as a result, the Portfolio may invest significantly in securities rated below investment grade ( e.g., lower than Baa by Moodys Investors Service, Inc. (Moodys) or lower than BBB by Standard & Poors Ratings Group (S&P)) (junk bonds) or securities that are unrated  enter into swap agreements (including credit default swap agreements) and forward contracts, and may purchase and write put and covered call options, on securities, indexes and currencies, for hedging purposes (although it is not required to do so) or to seek to increase returns Under normal market conditions, the Portfolio invests significantly (at least 40%
